Case 1:19-cv-11573-AKH Document 17-1 Filed 02/15/20 Page 1 of 2

Exhibit A
Case 1:19-cv-11573-AKH Document 17-1 Filed 02/15/20 Page 2 of 2

EEOC Form 5 (11/09)

 

CHARGE OF DISCRIMINATION Charge Presented To:

Agency(ies) Charge No(s):

 

 

This form is affected by the Privacy Act of 1974. See enclosed Privacy Act J FEPA
Statement and other information before completing this form.
[x] eeoc 524-2018-01113
New Jersey Division On Civil Rights and EEOC

 

State or jocal Agency, if any

 

Name (indicate Mr. Ms., Mrs.)
Ms. Stephanie L. Jones

Home Phone (incl. Area Code)

(530) 899-8596

Date of Birth

1961

 

 

 

Street Address

1611 Spruce Avenue, Chico, CA 95926

City, State and ZIP Code

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Goverment Agency That | Believe
Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

Name

FOX ROTHSCHILD LLP

No. Employees, Members

500 or More

Phone No. (include Area Code)

(973) 992-4800

 

 

 

Street Address

49 Market Street, Morristown, NJ 07960

City, State and ZIP Code

 

No. Employees, Members Phone No. (/nclude Area Code)

 

 

 

Street Address City, State and ZIP Code

 

DISCRIMINATION BASED ON (Check appropriate box(es).)

[xq] sex

AGE

DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

07-15-2013 06-22-2017

[] CONTINUING ACTION
THE PARTICULARS ARE (if additional paper is needed, attach extra sheet(s))

[| RELIGION [] NATIONAL ORIGIN

DISABILITY GENETIC INFORMATION

 

 

| was hired by the above-named employer, Respondent, on May 7, 1990 for the position of Librarian. |
was most recently a Legal Administrative Assistant. | am a 57 year-old female.

| have been subjected to harassment and a hostile work environment by my supervisor, Michael
Barabander. | complained about Mr. Barabander's abusive behavior on several occasions to
Respondent and yet nothing was done to prevent or correct or his behavior. In fact, Respondent took
measures to suppress my complaints such as directing me not to discuss my complaints over email.
Despite being promoted into different roles on numerous occasions and receiving a raise nearly
every year of my employment with Respondent, | was placed on a Performance Improvement Plan
without warning or notice on June 15, 2017. On June 22, 2017, | was terminated for an incident that |
had nothing to do with.

Based on the above information | believe | have been retaliated and discriminated against on the
basis of sex (female) in violation of Title Vil of the Civil Rights Act, as amended.

 

 

| want this charge filed with both the EEOC and the State or local Agency, if any. |
will advise the agencies if | change my address or phone number and | will
cooperate fully with them in the processing of my charge in accordance with their

NOTARY —- When necessary for State and Local Agency Requirements

 

procedures.

| swear or affirm that | have read the above charge and that it is true to

 

 

| declare under penalty of perjury that the above is true and correct.

the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

DLE 4

f

a yt
D,

 

 

 

 

/ / + C i S SUBSCRIBED AND SWORN TO BEFORE ME THIS
bo, +f <A thy Li ~ Pg (month, day, year)
: Date ‘ Charging Party Signature fo
; aaa DU Tore
, ee .
LIS)IG, Bc,

We ravy PLb\e

 
